Citation Nr: 1418687	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  The Veteran had active duty for training prior to that time.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the hearing loss claim to provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The absence of in-service evidence of hearing loss tinnitus is not fatal a claim.  38 C.F.R. § 3.303(d) (2013); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The July 2010 VA examiner opined that the Veteran's right ear hearing loss is not caused by or a result of service because hearing was within normal limits at the time of separation from service.  The examiner also opined that the Veteran's left ear hearing loss was not aggravated by service because results at 4000 Hertz, the frequency at which the Veteran showed hearing loss on his entrance examination, were unchanged and results at other frequencies tested, although changed, were within normal limits at the time of separation from service.  The rationale provided as to both ears is thus inadequate as it requires hearing loss at service separation.  

Remand is required regarding the right knee claim to provide an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there is a current right knee disorder of osteoarthritis.  Additionally, the Veteran has provided competent evidence of an in-service right knee twisting injury and symptoms with continuous symptoms of pain since that time.  An examination is thus warranted to address.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service personnel records from the Veteran's period of active duty and conduct any other indicated development to determine whether the Veteran engaged in combat with the enemy.  Document for the record efforts undertaken and the determination reached. 

2.  After a determination is made regarding the Veteran's combat status, schedule the Veteran for a VA audiological examination with an examiner who has not previously examined the Veteran and provide the examiner with the claims file.  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  A statement that the Veteran's hearing was within normal limits at the time of separation from service is NOT an adequate rationale.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  The examiner must presume in-service acoustic trauma and must consider the Veteran's lay statements regarding hearing loss.   

The examiner must review the claims file, document such review, and then complete the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that right ear hearing loss had onset during or is otherwise caused by active service, including noise exposure. 

(b) Is it at least as likely as not (a 50 percent probability or greater) that right ear hearing loss is caused or aggravated by service-connected tinnitus.

(c) Is it at least as likely as not (a 50 percent probability or greater) that left ear hearing loss worsened during active service.  If left ear hearing loss worsened during service, was such beyond normal progression of the disability? 

(d) Is it at least as likely as not (a 50 percent probability or greater) that left ear hearing loss is aggravated by service-connected tinnitus.
 
3.  After a determination is made regarding the Veteran's combat status, schedule the Veteran for a VA examination of his knee and provide the examiner with the claims file.  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  

The examiner must review the claims file, document such review, and then do the following:

(a) Provide diagnoses of all right knee conditions.  

(b) For each diagnosed right knee disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or is otherwise caused by the Veteran's service.  The examiner must assume for the purposes of this opinion that the Veteran's reports of in-service injury are true.

4.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case, which is to include a determination as to whether the Veteran engaged in combat with the enemy, and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



